Case: 19-2164    Document: 78     Page: 1   Filed: 05/12/2021




   United States Court of Appeals
       for the Federal Circuit
                  ______________________

      TRIMBLE INC., INNOVATIVE SOFTWARE
              ENGINEERING, LLC,
               Plaintiffs-Appellants

                             v.

                   PERDIEMCO LLC,
                    Defendant-Appellee
                  ______________________

                        2019-2164
                  ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 4:19-cv-00526-JSW,
 Judge Jeffrey S. White.
                  ______________________

                  Decided: May 12, 2021
                  _____________________

    DAN L. BAGATELL, Perkins Coie LLP, Hanover, NH, ar-
 gued for plaintiffs-appellants. Also represented by DANIEL
 TYLER KEESE, Portland, OR; AMANDA TESSAR, Denver, CO.

     LAURENCE M. SANDELL, Mei & Mark LLP, Washington,
 DC, argued for defendant-appellee. Also represented by
 LEI MEI, EDWARD NAIDICH; PATRICK JOSEPH COYNE, Finne-
 gan, Henderson, Farabow, Garrett & Dunner LLP, Wash-
 ington, DC; JENCY J. MATHEW, Reston, VA; ROBERT F.
 MCCAULEY, Palo Alto, CA.
Case: 19-2164    Document: 78     Page: 2      Filed: 05/12/2021




 2                             TRIMBLE INC.   v. PERDIEMCO LLC



     CHARLES DUAN, R Street Institute, Washington, DC,
 for amici curiae Electronic Frontier Foundation, Engine
 Advocacy, Innovation Defense Foundation, Public
 Knowledge, R Street Institute.
                  ______________________

     Before NEWMAN, DYK, and HUGHES, Circuit Judges.
 DYK, Circuit Judge.
      Trimble Inc. and Innovative Software Engineering,
 LLC (“ISE”) appeal a judgment dismissing their declara-
 tory judgment noninfringement action against PerDiemCo
 LLC for lack of personal jurisdiction. PerDiemCo is the
 owner of eleven patents that it accused Trimble and ISE of
 infringing in letters and other communications sent to
 Trimble, a California resident. Relying on this court’s de-
 cision in Red Wing Shoe Co. v. Hockerson-Halberstadt, Inc.,
 148 F.3d 1355 (Fed. Cir. 1998), the United States District
 Court for the Northern District of California held that it
 would be unreasonable to assert personal jurisdiction over
 PerDiemCo based on its communications to Trimble in Cal-
 ifornia.
     We conclude that Red Wing does not preclude personal
 jurisdiction on the facts of this case and that the district
 court had personal jurisdiction over PerDiemCo.
                        BACKGROUND
      Defendant PerDiemCo is a Texas limited liability com-
 pany. PerDiemCo is the assignee of the eleven patents at
 issue in this lawsuit. All the patents have a common spec-
 ification and relate to electronic logging devices and/or
 geofencing. 1 Electronic logging devices log the hours and


     1   Of the eleven patents involved here, PerDiemCo
 asserts that six relate to electronic logging devices and
Case: 19-2164      Document: 78    Page: 3   Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                           3



 activities of truck and other commercial vehicle drivers to
 help their employers comply with federal and state safety
 regulations. Geofencing involves monitoring whether a ve-
 hicle enters or leaves a preset area. PerDiemCo’s current
 sole owner, officer, and employee is Robert Babayi. He
 lives and works in Washington, D.C. PerDiemCo rents of-
 fice space in Marshall, Texas. Mr. Babayi has never visited
 the rented space, and PerDiemCo has no employees in Mar-
 shall.
      Plaintiffs Trimble and ISE, Trimble’s wholly owned
 subsidiary, manufacture and sell positioning and naviga-
 tion products and services that rely on the Global Position-
 ing System. As part of their offerings, Trimble and ISE
 supply electronic logging devices and related services.
 Trimble also sells geofencing products. Trimble is incorpo-
 rated in Delaware and is headquartered in Sunnyvale, Cal-
 ifornia, which is located in the Northern District of
 California. ISE is an Iowa limited liability company with
 its headquarters and principal place of business in Coral-
 ville, Iowa.
     In October 2018, Mr. Babayi, on behalf of PerDiemCo,
 sent a letter to ISE in Iowa accusing ISE’s products and
 services of using technology covered by at least PerDi-
 emCo’s electronic-logging-device patents. The letter also
 explained that PerDiemCo “actively licenc[es]” its patents
 and listed at least ten companies that had entered into


 geofencing: (1) U.S. Patent No. 8,149,113; (2) U.S. Patent
 No. 9,485,314; (3) U.S. Patent No. 9,621,661; (4) U.S. Pa-
 tent No. 9,680,941; (5) U.S. Patent No. 9,871,874; and
 (6) U.S. Patent No. 10,021,198. PerDiemCo asserts that
 the other five relate solely to electronic logging devices:
 (1) U.S. Patent No. 9,319,471; (2) U.S. Patent No.
 9,954,961; (3) U.S. Patent No. 10,104,189; (4) U.S. Patent
 No. 10,148,774; and (5) U.S. Patent No. 10,171,950.
Case: 19-2164     Document: 78      Page: 4     Filed: 05/12/2021




 4                              TRIMBLE INC.   v. PERDIEMCO LLC



 nonexclusive licenses after the companies had “collectively
 spent tens of millions of dollars in litigation expenses.” J.A.
 1273–74. Attached to PerDiemCo’s letter was an unfiled
 complaint for the Northern District of Iowa, which asserted
 nine of PerDiemCo’s patents against ISE’s products and
 services, and a claim chart that provided further detail re-
 garding the alleged infringement. The letter also offered
 ISE a nonexclusive license to PerDiemCo’s patents, pro-
 posed that the parties engage in negotiations, and attached
 a draft nondisclosure agreement to facilitate the parties’
 discussions.
     ISE forwarded the letter to Trimble’s Chief IP Counsel,
 Aaron Brodsky, in Westminster, Colorado. In his response
 to PerDiemCo, Mr. Brodsky explained that Trimble would
 be PerDiemCo’s point of contact for resolution of the mat-
 ter. Mr. Babayi replied, explaining that PerDiemCo also
 believed that Trimble’s products, in addition to ISE’s prod-
 ucts, infringed its patents and attached a claim chart pur-
 porting to substantiate the infringement allegations. After
 the parties communicated by telephone, PerDiemCo
 emailed Trimble, confirming PerDiemCo’s offers to enter
 binding mediation to attempt to reach a settlement.
     Mr. Brodsky responded by noting that Trimble was
 willing to negotiate as long as the talks continued to be pro-
 ductive. In later communications, PerDiemCo asserted
 new allegations against Trimble’s products, explaining
 that the products infringed a recently issued patent and a
 patent that was due to issue soon, both of which relate to
 electronic logging devices, bringing the total number of as-
 serted patents to eleven. Later, PerDiemCo alleged that
 Trimble’s geofencing products infringe claims of six of the
 eleven already asserted patents that, according to PerDi-
 emCo, also relate to geofencing.
    The parties continued to negotiate through December
 2018.   Throughout these negotiations, PerDiemCo
Case: 19-2164      Document: 78    Page: 5   Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                           5



 communicated with Trimble via letter, email, or telephone
 at least twenty-two times. In correspondence and tele-
 phone calls, PerDiemCo threatened to sue Trimble for pa-
 tent infringement in the Eastern District of Texas and
 identified counsel that it had retained for this purpose.
      On January 29, 2019, Trimble and ISE filed a com-
 plaint in the Northern District of California, where Trim-
 ble is headquartered, seeking a declaratory judgment that
 neither Trimble nor ISE infringed any of the patents that
 PerDiemCo asserted. Trimble and ISE did not claim that
 PerDiemCo was subject to the jurisdiction of the Northern
 District of California under general personal jurisdiction.
 Instead, they argued that PerDiemCo was subject to the
 court’s jurisdiction under a specific jurisdiction theory.
 PerDiemCo moved to dismiss on the ground that the dis-
 trict court lacked personal jurisdiction under Red Wing
 Shoe Co. v. Hockerson-Halberstadt, Inc., 148 F.3d 1355
 (Fed. Cir. 1998), which stated that “[a] patentee should not
 subject itself to personal jurisdiction in a forum solely by
 informing a party who happens to be located there of sus-
 pected infringement” because “[g]rounding personal juris-
 diction on such contacts alone would not comport with
 principles of fairness,” id. at 1361.
     The district court held that it lacked specific personal
 jurisdiction over PerDiemCo. The court concluded that
 Trimble had established the requisite minimum contacts
 because “PerDiemCo’s cease-and-desist letters and subse-
 quent communications were purposefully directed at Trim-
 ble, a California resident,” 2 and Trimble’s declaratory


    2    The court held that PerDiemCo’s communications
 with Mr. Brodsky in Colorado were, for personal jurisdic-
 tional purposes, directed to Trimble in California, rather
 than in Colorado. This focus is consistent with our cases.
Case: 19-2164     Document: 78     Page: 6      Filed: 05/12/2021




 6                              TRIMBLE INC.   v. PERDIEMCO LLC



 judgment claim “‘arises out of or relates to’ PerDiemCo’s
 activities.” J.A. 9–10. But applying Red Wing, the court
 held that “exercising specific personal jurisdiction over
 PerDiemCo would be constitutionally unreasonable.” Id.
 at 10.
     Trimble and ISE appeal. We have jurisdiction under
 28 U.S.C. § 1295(a)(1).
                         DISCUSSION
     The sole issue in this case is whether the district court
 erred in holding that there is not specific personal jurisdic-
 tion over PerDiemCo in the Northern District of California.
 “[W]e apply Federal Circuit law because the jurisdictional
 issue is ‘intimately involved with the substance of the pa-
 tent laws.’” Autogenomics, Inc. v. Oxford Gene Tech. Ltd.,
 566 F.3d 1012, 1016 (Fed. Cir. 2009) (quoting Avocent
 Huntsville Corp. v. Aten Int’l Co., 552 F.3d 1324, 1328
 (Fed. Cir. 2008)). Because the parties do not dispute the
 jurisdictional facts, we review the question of personal ju-
 risdiction de novo. See Xilinx, Inc. v. Papst Licensing
 GmbH & Co. KG, 848 F.3d 1346, 1352 (Fed. Cir. 2017).
                               I
     “Determining whether jurisdiction exists over an out-
 of-state defendant involves two inquires: whether a forum
 state’s long-arm statute permits service of process and
 whether assertion of personal jurisdiction violates due



 Maxchief Investments Ltd. v. Wok & Pan, Ind., Inc., 909
 F.3d 1134, 1139 (Fed. Cir. 2018) (holding that, for personal
 jurisdiction purposes, a letter sent to a company’s counsel
 is directed to the company at its headquarters, not the lo-
 cation of counsel); Inamed Corp. v. Kuzmak, 249 F.3d 1356,
 1360 (Fed. Cir. 2001) (same); Akro Corp. v. Luker, 45 F.3d
 1541, 1546 (Fed. Cir. 1995) (same).
Case: 19-2164      Document: 78     Page: 7     Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                               7



 process.” Autogenomics, 566 F.3d at 1017 (quoting Genetic
 Implant Sys. Inc. v. Core-Vent Corp., 123 F.3d 1455, 1458
 (Fed. Cir. 1997)). California, where Trimble filed suit, per-
 mits service of process to the limits of the Due Process
 Clauses of the U.S. Constitution. Xilinx, 848 F.3d at 1353;
 see also Cal. Civ. Proc. Code § 410.10 (West 2020). Thus,
 the two inquiries fold into one: whether the exercise of ju-
 risdiction over PerDiemCo would be consistent with due
 process. In evaluating the exercise of jurisdiction, the Su-
 preme Court “has long focused on the nature and extent of
 ‘the defendant’s relationship to the forum State.’” Ford Mo-
 tor Co. v. Mont. Eighth Jud. Dist. Ct., 141 S. Ct. 1017, 1024
 (2021) (quoting Bristol-Myers Squibb Co. v. Superior Ct. of
 Cal., 137 S. Ct. 1773, 1779 (2017)).
      “[A] tribunal’s authority [to exercise personal jurisdic-
 tion over a defendant] depends on the defendant’s having
 such ‘contacts’ with the forum State that ‘the maintenance
 of the suit’ is ‘reasonable, in the context of our federal sys-
 tem of government,’ and ‘does not offend traditional notions
 of fair play and substantial justice.’” Id. (quoting Int’l Shoe
 Co. v. Washington, 326 U.S. 310, 316–17 (1945)). “The con-
 tacts needed for [specific] jurisdiction often go by the name
 ‘purposeful availment.’” Id. For specific jurisdiction, “[t]he
 defendant . . . must take ‘some act by which [it] purpose-
 fully avails itself of the privilege of conducting activities
 within the forum State.’” Id. (quoting Hanson v. Denckla,
 357 U.S. 235, 253 (1958)). The contacts “must show that
 the defendant deliberately ‘reached out beyond’ its home.”
 Id. at 1025. The exercise of specific personal jurisdiction,
 however, is limited: “[t]he plaintiff’s claims . . . ‘must arise
 out of or relate to the defendant’s contacts’ with the forum.”
 Id. (quoting Bristol-Myers, 137 S. Ct. at 1780).
    Apart from purposeful availment, the exercise of per-
 sonal jurisdiction must also comport with “fair play and
 substantial justice.” Id. at 1024 (quoting Int’l Shoe, 326
 U.S. at 316–17). In Burger King Corp. v. Rudzewicz, 471
Case: 19-2164     Document: 78       Page: 8     Filed: 05/12/2021




 8                               TRIMBLE INC.   v. PERDIEMCO LLC



 U.S. 462 (1985), and World-Wide Volkswagen Corp. v.
 Woodson, 444 U.S. 286 (1980), the Supreme Court identi-
 fied five such considerations, which are relevant to whether
 the exercise of jurisdiction would comport with fair play
 and substantial justice:
     [C]ourts in “appropriate case[s]” may evaluate
     [1] “the burden on the defendant,” [2] “the forum
     State’s interest in adjudicating the dispute,”
     [3] “the plaintiff’s interest in obtaining convenient
     and effective relief,” [4] “the interstate judicial sys-
     tem’s interest in obtaining the most efficient reso-
     lution of controversies,” and [5] the “shared
     interest of the several States in furthering funda-
     mental substantive social policies.”
 Burger King, 471 U.S. at 477 (second alternation in origi-
 nal) (quoting World-Wide Volkswagen, 444 U.S. at 292). In
 Burger King, the Court explained that these considerations
 sometimes make it easier to find personal jurisdiction be-
 cause they “serve to establish the reasonableness of juris-
 diction upon a lesser showing of minimum contacts than
 would otherwise be required.” Id. (citations omitted). “On
 the other hand, where a defendant who purposefully has
 directed his activities at forum residents seeks to defeat ju-
 risdiction, he must present a compelling case that the pres-
 ence of some other considerations would render jurisdiction
 unreasonable.” Id. at 477 (emphasis added).
                                II
     On appeal, PerDiemCo argues that the district court
 was correct in holding that Red Wing controls because Red
 Wing held that the sending of demand letters in that case
 did not create personal jurisdiction.
                                A
    In Red Wing, Hockerson-Halberstadt, Inc. (“HHI”), a
 Louisiana corporation with its principal place of business
Case: 19-2164      Document: 78     Page: 9    Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                              9



 in New Mexico, sent a letter to Red Wing Shoe Co., a Min-
 nesota corporation with its principal place of business in
 Minnesota, suggesting that several of Red Wing’s products
 infringed HHI’s patent. Id. at 1357. The letter also offered
 Red Wing Shoe a nonexclusive license. Id. Red Wing re-
 sponded and requested an extension of time to consider
 HHI’s letter. Id. Two weeks later, HHI sent a second letter
 granting the requested extension of time and asserted that,
 based on HHI’s review of Red Wing’s catalog, additional
 products also infringed HHI’s patent. Id. Red Wing re-
 sponded to HHI’s allegations of infringement, concluding
 that none of its products infringed HHI’s patent. Id. A
 month later, HHI sent a third letter, rebutting Red Wing’s
 noninfringement analysis and again offering to negotiate a
 nonexclusive license. Id. In its reply, Red Wing again de-
 nied infringement and stated that it did not have an inter-
 est in license negotiations. Id. A week later, Red Wing
 filed a declaratory judgment action against HHI in the Dis-
 trict of Minnesota, where Red Wing was located. Id.
     Given these facts, we reasoned that “[a] patentee
 should not subject itself to personal jurisdiction in a forum
 solely by informing a party who happens to be located there
 of suspected infringement” and concluded that “[g]round-
 ing personal jurisdiction on such contacts alone would not
 comport with principles of fairness.” 148 F.3d at 1361. We
 explained that a cease-and-desist letter that included an
 offer for a license was “more closely akin to an offer for set-
 tlement of a disputed claim rather than an arms-length ne-
 gotiation in anticipation of a long-term continuing business
 relationship.” Id. And we viewed “[t]he policy favoring set-
 tlement” as “squarely invok[ing] one of the considerations
 enumerated by the Supreme Court for . . . a proper Due
 Process analysis, namely, ‘the interstate judicial system’s
 interest in obtaining the most efficient resolution of contro-
 versies.’” Id. (quoting World-Wide Volkswagen, 444 U.S. at
 292). We determined that “[p]rinciples of fair play and
Case: 19-2164    Document: 78      Page: 10     Filed: 05/12/2021




 10                             TRIMBLE INC.   v. PERDIEMCO LLC



 substantial justice afford a patentee sufficient latitude to
 inform others of its patent rights without subjecting itself
 to jurisdiction in a foreign forum.” Id. at 1360–61.
     Three subsequent developments have clarified the
 scope of Red Wing.
     First, the Supreme Court cases following Red Wing
 have made clear that the analysis of personal jurisdiction
 cannot rest on special patent policies. To the extent that
 Red Wing and other cases have suggested otherwise, that
 language is not consistent with these Supreme Court cases.
 In cases after Red Wing, the Court has emphasized that
 “[p]atent law is governed by the same . . . procedural rules
 as other areas of civil litigation.” SCA Hygiene Prods. Ak-
 tiebolag v. First Quality Baby Prods., LLC, 137 S. Ct. 954,
 964 (2017) (alteration in original). And the Court has re-
 peatedly rejected special rules for patent litigation in the
 context of rules governing civil litigation generally. For in-
 stance, the Supreme Court rejected this court’s “‘general
 rule,’ unique to patent disputes, ‘that a permanent injunc-
 tion will issue once infringement and validity have been
 adjudged,’” emphasizing instead that a court’s decision to
 grant injunctive relief “must be exercised consistent with
 traditional principles of equity, in patent disputes no less
 than in other cases governed by such standards.” eBay Inc.
 v. MercExchange, L.L.C., 547 U.S. 388, 393–94 (2006). Per-
 sonal jurisdiction is not an area in which Congress has en-
 acted a patent-specific statute that “placed patent
 infringement cases in a class by themselves.” TC Heart-
 land LLC v. Kraft Foods Grp., 137 S. Ct. 1514, 1518 (2017)
 (quoting Brunette Mach. Works, Ltd. v. Kockum Indus.,
 Inc., 406 U.S. 706, 713 (1972)). Supreme Court precedent
 assures that Red Wing cannot rest on special considera-
 tions unique to patent cases.
     Second, the Supreme Court has held that communica-
 tions sent into a state may create specific personal
Case: 19-2164      Document: 78    Page: 11     Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                             11



 jurisdiction, depending on the nature and scope of such
 communications. In South Dakota v. Wayfair, Inc., 138
 S. Ct. 2080 (2018), the Supreme Court explained that “[i]t
 is settled law that a business need not have a physical pres-
 ence in a State to satisfy the demands of due process.” Id.
 at 2093 (citing Burger King, 471 U.S. at 476, and then dis-
 cussing Quill Corp. v. North Dakota, 504 U.S. 298, 308
 (1992)). An entity that repeatedly sends communications
 into a forum state “clearly has ‘fair warning that [its] activ-
 ity may subject [it] to the jurisdiction of a foreign sover-
 eign.’” Quill, 504 U.S. at 308 (alterations in original)
 (citation omitted). And we have explained, “[b]ased on the
 clear principles set out in Supreme Court jurisprudence,” a
 defendant’s “negotiation efforts, although accomplished
 through telephone and mail” from outside the forum, “can
 still be considered as activities ‘purposefully directed’ at
 residents of [the forum].” Inamed Corp. v. Kuzmak, 249
 F.3d 1356, 1362 (Fed. Cir. 2001) (discussing Quill and ap-
 plying its reasoning).
     Our more recent cases have concluded that, in the con-
 text of patent litigation, communications threatening suit
 or proposing settlement or patent licenses can be sufficient
 to establish personal jurisdiction. For example, in Jack
 Henry & Associates, Inc. v. Plano Encryption Technologies
 LLC, 910 F.3d 1199 (Fed. Cir. 2018), we held that the ex-
 ercise of personal jurisdiction over a defendant was reason-
 able after the defendant sent communications to eleven
 banks located in the forum “identifying . . . patents, stating
 that the Banks [were] believed to be infringing the patents,
 and inviting non-exclusive licenses.” Id. at 1201, 1206. We
 rejected “the proposition that patent enforcement letters
 can never provide the basis for jurisdiction in a declaratory
 judgment action,” explaining that Red Wing and its prog-
 eny “did not create such a rule.” Id. at 1206. We reaffirmed
 this view of Red Wing and its progeny in Genetic Veterinary
Case: 19-2164    Document: 78      Page: 12     Filed: 05/12/2021




 12                             TRIMBLE INC.   v. PERDIEMCO LLC



 Sciences, Inc. v. LABOKLIN, GmbH & Co. KG, 933 F.3d
 1302, 1312 (Fed. Cir. 2019).
      In similar cases, our sister circuits have agreed that
 communications from outside the forum can form the basis
 of personal jurisdiction. See, e.g., Yahoo! Inc. v. La Ligue
 Contre le Racisme et l’Antisemitisme, 433 F.3d 1199, 1208
 (9th Cir. 2006) (en banc) (explaining that a cease-and-de-
 sist letter could be the basis for personal jurisdiction); Ori-
 ental Trading Co. v. Firetti, 236 F.3d 938, 943 (8th Cir.
 2001) (finding personal jurisdiction after defendants “pur-
 posely direct[ed] their fraudulent communications at resi-
 dents of Nebraska”).
     Beyond the sending of communications into a forum,
 we have identified other contacts relevant to the purposeful
 availment inquiry in declaratory judgment patent cases.
 These contacts include hiring an attorney or patent agent
 in the forum state to prosecute a patent application that
 leads to the asserted patent, see Elecs. for Imaging, Inc. v.
 Coyle, 340 F.3d 1344, 1351 (Fed. Cir. 2003); physically en-
 tering the forum to demonstrate the technology underlying
 the patent to the eventual plaintiff, id., or to discuss in-
 fringement contentions with the eventual plaintiff, Xilinx,
 848 F.3d at 1357; the presence of “an exclusive licensee . . .
 doing business in the forum state,” Breckenridge Pharm.,
 Inc. v. Metabolite Labs., Inc., 444 F.3d 1356, 1366–67
 (Fed. Cir. 2006); and “extra-judicial patent enforcement”
 targeting business activities in the forum state, Campbell
 Pet Co. v. Miale, 542 F.3d 879, 886 (Fed. Cir. 2008), among
 others.
     Third, the Supreme Court’s recent decision in Ford has
 established that a broad set of a defendant’s contacts with
 a forum are relevant to the minimum contacts analysis.
 There, the Court emphasized that a defendant’s contacts
 “must show that the defendant deliberately ‘reached out
 beyond’ its home—by, for example, ‘exploi[ting] a market’
Case: 19-2164      Document: 78    Page: 13     Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                             13



 in the forum State or entering a contractual relationship
 centered there.” Ford, 141 S. Ct. at 1025 (alteration in
 original) (quoting Walden v. Fiore, 571 U.S. 277, 285
 (2014)). At issue was whether the courts of Montana and
 Minnesota could exercise personal jurisdiction over Ford
 for accidents involving two Ford vehicles that took place in
 the states despite the two vehicles not having been sold in
 either state.
      Rather than focus on the contacts related to the specific
 vehicles, the Court focused on the broader efforts by Ford
 to sell similar vehicles in each state. The Court concluded
 that Ford’s “veritable truckload of contacts” with the two
 states—while not directly related to the underlying suit—
 were still “relevant in assessing the link between the de-
 fendant’s forum contacts and the plaintiff’s suit,” and the
 Court emphasized that “relevance is a key part” of the min-
 imum contacts inquiry. Id. at 1031–32. The “link” or “con-
 nection” between the contacts and the suit required for a
 court to exercise jurisdiction simply “demands that the suit
 ‘arise out of or relate to the defendant’s contacts with the
 forum,’” id. at 1026, such that “there is a strong ‘relation-
 ship among the defendant, the forum, and the litigation’—
 the ‘essential foundation’ of specific jurisdiction,” id. at
 1028.
     In light of Ford, just as sales of similar vehicles and the
 presence of dealerships in a forum can support personal ju-
 risdiction in the tort context, so too can nonexclusive patent
 licenses in this case.
     Given these developments and consistent with the Su-
 preme Court’s instruction to treat “isolated or sporadic
 [contacts] differently from continuous ones,” Ford, 141
 S. Ct. at 1028 n.4, Red Wing remains correctly decided with
 respect to the limited number of communications involved
 in that case. However, there is no general rule that de-
 mand letters can never create specific personal
Case: 19-2164    Document: 78     Page: 14      Filed: 05/12/2021




 14                             TRIMBLE INC.   v. PERDIEMCO LLC



 jurisdiction. As we stated in Jack Henry, Red Wing “did
 not create such a rule” because that rule “would contradict
 the Court’s directive to ‘consider a variety of interests’ in
 assessing whether jurisdiction would be fair.” 910 F.3d at
 1206 (quoting Bristol-Myers, 137 S. Ct. at 1780). The cen-
 tral question under Red Wing is now whether a defendant’s
 connection to a forum is sufficient to satisfy the minimum
 contacts or purposeful availment test and, as discussed in
 Section II.C below, whether the exercise of jurisdiction con-
 forms to the due process and fairness criteria of precedent.
                              B
     We conclude that the minimum contacts or purposeful
 availment test is satisfied in this case. PerDiemCo’s con-
 tacts with California are far more extensive than those in
 Red Wing. PerDiemCo exchanged twenty-two communica-
 tions with Trimble in California over a period of three
 months, some through its subsidiary ISE in Iowa and oth-
 ers through its Chief IP Counsel in Colorado. The first of
 these communications was a letter (sent to ISE in Iowa)
 that had attached an unfiled complaint and was used by
 PerDiemCo to launch negotiations for a nonexclusive li-
 cense with Trimble and ISE. This unfiled complaint as-
 serted nine of PerDiemCo’s patents against ISE’s products
 and services. The letter also identified around ten nonex-
 clusive licensees of the same set of PerDiemCo’s patents
 that PerDiemCo accused Trimble’s and ISE’s products and
 services of infringing. After ISE brought Trimble, its par-
 ent, into the discussion, PerDiemCo then accused Trimble’s
 products of infringing eleven of PerDiemCo’s patents.
 PerDiemCo next sought to enter into binding mediation in
 an attempt to reach a settlement on its infringement alle-
 gations. As the parties continued to negotiate, PerDiemCo
 asserted additional patent claims against more of Trim-
 ble’s products. By the end of the negotiations, PerDiemCo
 additionally threatened to sue Trimble in the Eastern
Case: 19-2164      Document: 78    Page: 15   Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                           15



 District of Texas and identified the counsel it planned to
 use for this purpose.
      As its actions make clear, PerDiemCo repeatedly con-
 tacted Trimble and ISE in California, accumulating an ex-
 tensive number of contacts with the forum in a short period
 of time. Unlike Red Wing, PerDiemCo’s actions went far
 beyond “solely . . . informing a party who happens to be lo-
 cated [in California] of suspected infringement.” 148 F.3d
 at 1361. Rather, PerDiemCo amplified its threats of in-
 fringement as the communications continued, asserting
 more patents and accusing more of Trimble and ISE’s prod-
 ucts of infringement. Indeed, PerDiemCo went so far as to
 identify the counsel it retained to sue Trimble and ISE and
 the venue in which it planned to file suit. PerDiemCo’s
 twenty-two communications over the course of about three
 months fall well outside the “sufficient latitude” we sought
 to grant patentees “to inform others of [their] patent rights
 without subjecting [themselves] to jurisdiction in a foreign
 forum” on the basis of three letters sent over a similar time
 period in Red Wing. Id. at 1361–62. PerDiemCo’s attempts
 to extract a license in this case are much more akin to “an
 arms-length negotiation in anticipation of a long-term con-
 tinuing business relationship,” over which a district court
 may exercise jurisdiction. Id. at 1361 (citing Burger King,
 471 U.S. at 479). So too PerDiemCo had negotiated some
 ten other nonexclusive licenses, including several with
 large firms operating nationwide. And Trimble is head-
 quartered in California, connecting California to Trimble’s
 claims, which is a consideration the Court in Ford found
 relevant in distinguishing its earlier decision in Bristol-
 Myers. See 141 S. Ct. at 1031.
     Trimble and ISE’s noninfringement declaratory judg-
 ment action relates to PerDiemCo’s contacts with Califor-
 nia. As a result, the minimum contacts or purposeful
 availment requirement is easily satisfied in this case.
Case: 19-2164    Document: 78     Page: 16      Filed: 05/12/2021




 16                             TRIMBLE INC.   v. PERDIEMCO LLC



                              C
     PerDiemCo urges that the district court’s assertion of
 jurisdiction would still be unreasonable. PerDiemCo relies
 on the five factors from Burger King and World-Wide
 Volkswagen relating to the question whether the exercise
 of personal jurisdiction would comport with fair play and
 substantial justice. The district court made no such deter-
 mination and with good reason: an examination of each of
 these factors shows that the exercise of personal jurisdic-
 tion here would not be unreasonable.
      (1) The burden on the defendant. When evaluating
 whether the exercise of personal jurisdiction would com-
 port with fair play and substantial justice, the Court has
 explained that the “primary concern” is assessing “the bur-
 den on the defendant.” Bristol-Myers, 137 S. Ct. at 1780
 (quoting World-Wide Volkswagen, 444 U.S. at 292). Rely-
 ing primarily on the burden of litigating in the Northern
 District of California, PerDiemCo argues that it is “a small
 company with limited resources” and that “travel to Cali-
 fornia for hearings, depositions, and trial would more than
 double PerDiemCo’s travel and legal expenses.” Appellee’s
 Br. 44–45. It further claims that “litigating in Texas (or
 Iowa) would impose a more modest burden on PerDiemCo
 than litigating in California.” Id. at 46. Litigating in the
 Northern District of California does not impose an undue
 burden on PerDiemCo. While PerDiemCo claims to have
 offices in the Eastern District of Texas, Mr. Babayi, PerDi-
 emCo’s sole employee, has never visited that office and his
 office is in Washington, D.C. The district court found that
 PerDiemCo’s presence in Texas was “pretextual” and
 “amount[ed] to little more than a façade.” J.A. 11. PerDi-
 emCo has repeatedly filed lawsuits in the Eastern District
 of Texas, which is far from Mr. Babayi’s office in Washing-
 ton, D.C. PerDiemCo also threatened to sue ISE in the
 Northern District of Iowa—similarly far from Mr. Babayi’s
 Washington office. As Trimble and ISE demonstrated,
Case: 19-2164      Document: 78    Page: 17    Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                            17



 PerDiemCo’s burden of litigating in California is, at most,
 only slightly greater than litigating in its preferred fora of
 Texas or Iowa. Further, the nature of PerDiemCo’s pri-
 mary business of asserting its patents requires it to litigate
 far from Mr. Babayi’s Washington office, thus mitigating
 any burden on it as the defendant. See Xilinx, 848 F.3d at
 1357 (“By the very nature of its business [as a non-practic-
 ing patent holder], Papst must litigate its patents in the
 United States in fora far from its office. In this context the
 burden on Papst to litigate in California appears not un-
 due.”).
     The Supreme Court also has noted that the type of in-
 convenience that PerDiemCo emphasizes “usually may be
 accommodated through means short of finding jurisdiction
 unconstitutional,” such as “seek[ing] a change of venue.”
 Burger King, 471 U.S. at 477. PerDiemCo sought a change
 of venue in the district court, which the district court de-
 nied, and PerDiemCo has abandoned its cross-appeal of
 that issue here.
      (2) The forum state’s interest in adjudicating the dis-
 pute. The Northern District of California has a significant
 interest in adjudicating this dispute. Trimble resides in
 the Northern District of California. As a result, “California
 has ‘definite and well-defined interests in commerce and
 scientific development,’ and ‘California has a substantial
 interest in protecting its residents from unwarranted
 claims of patent infringement.’” Xilinx, 848 F.3d at 1356
 (first quoting Viam Corp. v. Iowa Exp.-Imp. Trading Co.,
 84 F.3d 424, 430 (Fed. Cir. 1996); then quoting Elecs. for
 Imaging, 340 F.3d at 1352). Because it is headquartered
 there, this is not a case in which Trimble is a plaintiff that
 is engaged in forum shopping. See Ford, 141 S. Ct. at 1031
 (discussing Bristol-Myers and emphasizing that the plain-
 tiffs in that case “were engaged in forum-shopping—suing
 in California because it was thought plaintiff-friendly, even
 though their cases had no tie to the State”).
Case: 19-2164    Document: 78      Page: 18     Filed: 05/12/2021




 18                             TRIMBLE INC.   v. PERDIEMCO LLC



      (3) The plaintiffs’ interest in obtaining convenient and
 effective relief. Trimble, a California resident, “indisputa-
 bly has an interest in protecting itself from patent infringe-
 ment by obtaining relief ‘from a nearby federal court’ in its
 home forum.” Xilinx, 848 F.3d at 1356 (quoting Brecken-
 ridge, 444 F.3d at 1367–68). And as Trimble emphasizes,
 California is where its most relevant employees and docu-
 ments are located.
     (4) The interstate judicial system’s interest in obtaining
 the most efficient resolution of controversies. The interstate
 judicial system’s interest in obtaining the most efficient
 resolution of controversies also does not counsel against ju-
 risdiction. Jurisdiction over Trimble and ISE’s claims in
 California would result in an efficient resolution of the con-
 troversy. Even assuming that PerDiemCo’s assertion that
 the most efficient resolution of a controversy is settlement
 is correct, there is nothing preventing the parties from
 reaching a settlement while this case is pending in the
 Northern District of California.
     (5) The shared interest of the several states in furthering
 fundamental substantive social policies. And with respect
 to the states’ shared interest in furthering fundamental
 substantive social policies, “there does not appear to be any
 conflict between the interests of California and any other
 state, because ‘the same body of federal patent law would
 govern the patent [non]infringement claim irrespective of
 the forum.’” Xilinx, 848 F.3d at 1356.
     PerDiemCo thus has not made “a compelling case that
 the presence of some other considerations would render ju-
 risdiction unreasonable.” Burger King, 471 U.S. at 477.
                         CONCLUSION
     For the foregoing reasons, we reverse the district
 court’s order finding a lack of personal jurisdiction and re-
 mand for further proceedings.
Case: 19-2164      Document: 78    Page: 19   Filed: 05/12/2021




 TRIMBLE INC.   v. PERDIEMCO LLC                          19



                REVERSED AND REMANDED
                             COSTS
 No costs.